Citation Nr: 1759672	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-24 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than October 28, 2008 for the grant of service connection for major depressive disorder.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for total knee reconstruction of the left knee, claimed as secondary to a right ankle disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a low back disability, claimed as secondary to a right ankle disability.

5.  Entitlement to service connection for a right leg disability, claimed as secondary to a right ankle disability. 

6.  Entitlement to service connection for a left upper thigh disability, claimed as secondary to a right ankle disability.

REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served with the Oklahoma Army National Guard with periods of active duty for training (ACDUTRA), including a period from June 1970 to August 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Veteran appeared before the undersigned at a videoconference hearing.  A transcript of the hearing is of record.

These matters were previously before the Board in September 2015, when they were remanded for further development.  The issue of service connection for tinnitus was also before the Board and was remanded for a VA medical opinion.  While the matter was in remand status, service connection for tinnitus was granted in a January 2017 rating decision and a 10 percent evaluation was assigned effective August 17, 2009.  As the grant of service connection was a full grant of the benefit sought, the appeal of that issue has been resolved and is no longer before the Board. 

The issues of service connection for a right ankle disability, a low back disability, a right leg disability, and a left upper thigh disability, and whether new and material evidence has been presented to reopen a claim of service connection for total knee reconstruction of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In July 2017, prior to the promulgation of a decision in the appeal of this matter, the Veteran's attorney submitted a written statement indicating that the Veteran wished to withdraw the pending appeal regarding his service-connected major depressive disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an effective date earlier than October 28, 2008 for the grant of service connection for major depressive disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b). 

In February 2017, the issue of entitlement to an effective date earlier than October 28, 2008 for the grant of service connection for major depressive disorder was certified to the Board (See February 2017 VA Form 8).  Subsequently, in July 2017, prior to the promulgation of a decision in the appeal of this matter, the Veteran's representative submitted a written statement indicating that the Veteran wished to withdraw the "issue of increase SC Depression" which was certified to the Board.   

As the only issue regarding the Veteran's service-connected major depressive disorder that is certified to the Board is the issue of entitlement to an effective date earlier than October 28, 2008 for the grant of service connection for major depressive disorder, the Board finds that the Veteran has withdrawn the appeal in accordance with 38 C.F.R. § 20.204.  Consequently, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal seeking an effective date earlier than October 28, 2008 for the grant of service connection for major depressive disorder is dismissed.


REMAND

The Board finds that additional development is needed prior to adjudication of the issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Service Treatment Records

During the course of the appeal, the Veteran's paper claims file has been converted into an electronic record.  A review of the electronic claims file reveals that some of the Veteran's service treatment records appear to be missing.  The service treatment records in the electronic claims file consist of the Veteran's August 1969 National Guard enlistment examination and report of medical history.  An April 2007 rating decision indicated that service treatment records from August 1969 to November 1976 were reviewed, and subsequent rating decisions and the November 2012 statement of the case specifically refer to the Veteran's separation examination, which is not part of the claims file.  As it is evident that there are more service treatment records, the matters must be remanded for the AOJ to attempt to locate the Veteran's paper claims folder and ensure that all service treatment records are associated with the Veteran's electronic claims file.

Right Ankle

The Veteran seeks service connection for a right ankle disability, which he claims is due to his ACDUTRA service, specifically during his fourth week of basic training, when another solider dropped a grenade with the pin removed; causing the Veteran to fall and injure his ankle when he ran from the explosion.  The record reflects the Veteran enlisted in the National Guard in June 1970 and then underwent a period of ACDUTRA.  For purposes of this remand, the Board concludes that it is consistent with the circumstances of the Veteran's ACDUTRA that he would have undergone grenade, rifle, and combat training and that an incident such as that described could have occurred during such training.

Service treatment records show that upon enlistment into the National Guard in August 1969, a clinical evaluation of the lower extremities was normal.  In his August 1969 report of medical history, the Veteran noted a history of broken bones, and the physician's summary noted a history of a right ankle fracture.  

Post-service VA treatment records note the Veteran having complaints of ankle pain and numerous medical issues including "grenade injury with ligamental injury on ankle."  A December 2010 record notes the Veteran having a "grenade blow which tore his rt foot up which caused a foot deformity."  He complained that his ankle hurt often.  It was indicated that the Veteran would have custom shoes made.  

The Veteran has not been afforded a VA examination in conjunction with his claim.  In light of the VA treatment records indicating the possibility of a right ankle condition and the Veteran's statements regarding suffering an injury during basic training, a VA examination is warranted to determine whether the Veteran has a right ankle disability, and whether a diagnosed right ankle disability is related to his ACDUTRA service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159.

Low Back, Right Leg, Left Upper Thigh, and Total Knee Reconstruction of the Left Knee
  
As indicated in the Board's September 2015 remand, the Veteran contends that these issues are all secondary to his right ankle condition.  Therefore, the Board finds these issues are inextricably intertwined with his claim for service connection for a right ankle disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As the issue of service connection for a right ankle disability is being remanded for a VA examination and opinion, the Board must defer consideration of these claims pending resolution of the claim for service connection for a right ankle disability.

VA Treatment Records

Finally, while on remand, any outstanding VA treatment records from January 2017 to the present should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Make all necessary attempts, not previously made, to locate and associate with the electronic claims file any of the Veteran's service treatment records.  As the original claims file was sent to a scanning vendor for the creation of an electronic record, the AOJ must locate the whereabouts of the Veteran's paper claims file, if available, and rescan, or request a rescan, of all service treatment records, if they are located in the paper file. 

All attempts to secure these records should be documented in the claims file.  A formal finding regarding unavailability of any missing documents should be issued if necessary, and the Veteran and his representative notified of such.

2.  Obtain any and all of the Veteran's VA treatment records from January 2017 to the present.

3.  After completion of the development requested in items 1 and 2, schedule the Veteran for a VA examination with a clinician with appropriate expertise to evaluate his claim for service connection for a right ankle disability.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must obtain a complete medical history from the Veteran, and any indicated tests and studies should be accomplished and all pertinent symptomatology and findings must be reported in detail.

Following an examination of the Veteran and a review of the claims file, the examiner must ascertain whether the Veteran has a current diagnosis of a right ankle disability. 

If there is any diagnosed right ankle disability, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the right ankle disability is related to the Veteran's ACDUTRA service.

For purposes of this remand, the reviewing clinician must accept as true the Veteran's statements that during such service a grenade exploded when another soldier dropped his hand grenade during basic training and that the Veteran fell and injured his ankle at that time.

If the examiner finds that the Veteran has a right ankle disability is related to his ACDUTRA service, he or she should also determine whether the Veteran currently has any low back disability, right leg disability, left upper thigh disability, and left knee disability that are caused or aggravated (i.e., any worsening of the condition beyond its normal course) by the right ankle disability. 

A complete rationale MUST be provided for all opinions and conclusions rendered.  Any opinions should address the particulars of this Veteran's medical history, his lay statements, any witness statements, and the relevant medical principles as applicable to this claim.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his attorney with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


